DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the application filed on April 13, 2021, claims 1-21 are now pending for examination in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
The invention as recited in claim 1 (and in other claims) is interpreted as follows: Using a generic computer to estimate time needed for a task. Examiner notes that a person can operate a generic computer user interface to analyze data from an activity database while completing tasks.  The system as recited does it generic functions to analyze data from an activity database while estimating needed time for tasks. An off the shelf computer system can perform these functionalities, i.e., estimating as recited in the preamble. The interpretation of claim is that a person looks can observe the time taken for a series of activities, review the status of a related task, and estimate a completion time.  Without further clarifications, the invention is understood as stated above.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method and system of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: a processor, memory, and a server.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
determining, by a server communicatively coupled to a task database system and an activity database system, a stage that the current task has progressed to in a life cycle of the current task, wherein the life cycle of the current task includes a fixed number of predetermined stages; identifying a plurality of completed tasks from the task database system, wherein each of the plurality of completed tasks shares one or more characteristics with the current task (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, monitoring a task life cycle. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); 
for each of the plurality of completed tasks, calculating a similarity score representing a similarity between the completed task and the current task using a predetermined algorithm, and calculating a time ratio of a first amount of time over a second amount of time, wherein the first amount of time represents time spent on the completed task after a stage corresponding to the determined stage on the current task, wherein the second amount of time represents time spent on the completed task before the corresponding stage, and wherein each of the first amount of time and the second amount of time is calculated based on user activity data retrieved by the server from the activity database system, wherein the user activity data includes activity data associated with a plurality of users when performing the plurality of completed tasks (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, estimating scores related to task activities. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); 
calculating a total amount of time spent on the current task up to the determined stage using data from the activity database system (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, calculating time related to task activities. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); and 
calculating the amount of time required to complete the current task based on the similarity score, the time ratio, and the total amount time spent on the current task up to the determined stage (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Mental Process but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a performed in the human mind. This limitation, in the context of this claim, calculating time related to task activities. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory computer-readable medium , a processor, memory, and a server. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 24-30 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a computer storage, memory, and a processor, and a network, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 24-30 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Process” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) 2-9, 11-18 and 20-21 add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10997536.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21 of Patent No. 10997536 contain every element of claims 1-21 of the instant application and as such anticipates claims 1-21 of the instant application.
The difference between the inventions as recited in claim 1 of ‘959 application and ‘536 patent is that claim 1 of ‘536 patent includes calculating a weighted arithmetic mean of the time ratios using the similarity score as weights.  A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., a weighted arithmetic mean. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10997536 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).


17226959
10997536
1. A computer-implemented method for estimating an amount of time spent on a current task and an amount of time required to complete the current task, the method comprising: 

determining, by a server communicatively coupled to a task database system and an activity database system, a stage that the current task has progressed to in a life cycle of the current task, wherein the life cycle of the current task includes a fixed number of predetermined stages; 

identifying a plurality of completed tasks from the task database system, wherein each of the plurality of completed tasks shares one or more characteristics with the current task; 

for each of the plurality of completed tasks, calculating a similarity score representing a similarity between the completed task and the current task using a predetermined algorithm, and calculating a time ratio of a first amount of time over a second amount of time, wherein the first amount of time represents time spent on the completed task after a stage corresponding to the determined stage on the current task, wherein the second amount of time represents time spent on the completed task before the corresponding stage, and wherein each of the first amount of time and the second amount of time is calculated based on user activity data retrieved by the server from the activity database system, wherein the user activity data includes activity data associated with a plurality of users when performing the plurality of completed tasks; 

calculating a total amount of time spent on the current task up to the determined stage using data from the activity database system; and 

calculating the amount of time required to complete the current task based on the similarity score, the time ratio, and the total amount time spent on the current task up to the determined stage.
1. A computer-implemented method for estimating an amount of time spent on a current task and an amount of time required to complete the current task, the method comprising: 

determining, by a cloud server having a processor and a memory, a stage that the current task has progressed to in a life cycle of the current task, wherein the cloud server is communicatively coupled to a task database system and an activity database server, wherein the life cycle of the current task includes a fixed number of predetermined stages; 

identifying a plurality of completed tasks from the task database system, wherein each of the plurality of completed tasks shares one or more characteristics with the current task; 

calculating, for each of the plurality of completed tasks, a similarity score representing a similarity between the completed task and the current task using a predetermined algorithm; 

calculating, for each of the plurality of completed tasks, a time ratio of a first amount of time over a second amount of time, wherein the first amount of time represents time spent on the completed task after a stage corresponding to the determined stage on the current task, wherein the second amount of time represents time spent on the completed task before the corresponding stage, and wherein each of the first amount of time and the second amount of time is calculated based on user activity data retrieved by the cloud server from the activity database server, wherein the user activity data includes activity data generated by a plurality of users when performing the plurality of completed tasks; 

calculating a weighted arithmetic mean of the time ratios using the similarity score as weights; 

calculating a total amount of time spent on the current task up to the determined stage using data from the activity database server; and calculating the amount of time required to complete the current task based on the weighted arithmetic mean and the total amount time spent on the current task up to the determined stage.
10. A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for estimating an amount of time spent on a current task and an amount of time required to complete the current task, the operations comprising: 

determining, by a server communicatively coupled to a task database system and an activity database system, a stage that the current task has progressed to in a life cycle of the current task, wherein the life cycle of the current task includes a fixed number of predetermined stages; 

identifying a plurality of completed tasks from the task database system, wherein each of the plurality of completed tasks shares one or more characteristics with the current task; for each of the plurality of completed tasks, calculating a similarity score representing a similarity between the completed task and the current task using a predetermined algorithm, and calculating a time ratio of a first amount of time over a second amount of time, wherein the first amount of time represents time spent on the completed task after a stage corresponding to the determined stage on the current task, wherein the second amount of time represents time spent on the completed task before the corresponding stage, and wherein each of the first amount of time and the second amount of time is calculated based on user activity data retrieved by the server from the activity database system, wherein the user activity data includes activity data associated with a plurality of users when performing the plurality of completed tasks; 

calculating a total amount of time spent on the current task up to the determined stage using data from the activity database system; and 

calculating the amount of time required to complete the current task based on the similarity score, the time ratio, and the total amount time spent on the current task up to the determined stage.
8. A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for estimating an amount of time spent on a current task and an amount of time required to complete the current task, the operations comprising: 

determining, by a cloud server having a processor and a memory, a stage that the current task has progressed to in a life cycle of the current task, wherein the cloud server is communicatively coupled to a task database system and an activity database server, wherein the life cycle of the current task includes a fixed number of predetermined stages; 

identifying a plurality of completed tasks from the task database system, wherein each of the plurality of completed tasks shares one or more characteristics with the current task; 

calculating, for each of the plurality of completed tasks, a similarity score representing a similarity between the completed task and the current task using a predetermined algorithm; 

calculating, for each of the plurality of completed tasks, a time ratio of a first amount of time over a second amount of time, wherein the first amount of time represents time spent on the completed task after a stage corresponding to the determined stage on the current task, wherein the second amount of time represents time spent on the completed task before the corresponding stage, and wherein each of the first amount of time and the second amount of time is calculated based on user activity data retrieved by the cloud server from the activity database server, wherein the user activity data includes activity data generated by a plurality of users when performing the plurality of completed tasks; calculating a weighted arithmetic mean of the time ratios using the similarity score as weights; 

calculating a total amount of time spent on the current task up to the determined stage using data from the activity database server; and 

calculating the amount of time required to complete the current task based on the weighted arithmetic mean and the total amount time spent on the current task up to the determined stage.
19. A data processing system, comprising: 

a processor; and 

a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations for estimating an amount of time spent on a current task and an amount of time required to complete the current task, the operations comprising determining, by a server communicatively coupled to a task database system and an activity database system, a stage that the current task has progressed to in a life cycle of the current task, wherein the life cycle of the current task includes a fixed number of predetermined stages; identifying a plurality of completed tasks from the task database system, wherein each of the plurality of completed tasks shares one or more characteristics with the current task; 

for each of the plurality of completed tasks, calculating a similarity score representing a similarity between the completed task and the current task using a predetermined algorithm, and calculating a time ratio of a first amount of time over a second amount of time, wherein the first amount of time represents time spent on the completed task after a stage corresponding to the determined stage on the current task, wherein the second amount of time represents time spent on the completed task before the corresponding stage, and wherein each of the first amount of time and the second amount of time is calculated based on user activity data retrieved by the server from the activity database system, wherein the user activity data includes activity data associated with a plurality of users when performing the plurality of completed tasks; 

calculating a total amount of time spent on the current task up to the determined stage using data from the activity database system; and 

calculating the amount of time required to complete the current task based on the similarity score, the time ratio, and the total amount time spent on the current task up to the determined stage.
15. A system for estimating an amount of time spent on a current task and an amount of time required to complete the current task, comprising: 

a processor; and 

a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform the operations comprising determining, by a cloud server having a processor and a memory, a stage that the current task has progressed to in a life cycle of the current task, wherein the cloud server is communicatively coupled to a task database system and an activity database server, wherein the life cycle of the current task includes a fixed number of predetermined stages; 

identifying a plurality of completed tasks from the task database system, wherein each of the plurality of completed tasks shares one or more characteristics with the current task; 

calculating, for each of the plurality of completed tasks, a similarity score representing a similarity between the completed task and the current task using a predetermined algorithm; 

calculating, for each of the plurality of completed tasks, a time ratio of a first amount of time over a second amount of time, wherein the first amount of time represents time spent on the completed task after a stage corresponding to the determined stage on the current task, wherein the second amount of time represents time spent on the completed task before the corresponding stage, and wherein each of the first amount of time and the second amount of time is calculated based on user activity data retrieved by the cloud server from the activity database server, wherein the user activity data includes activity data generated by a plurality of users when performing the plurality of completed tasks; 

calculating a weighted arithmetic mean of the time ratios using the similarity score as weights; 

calculating a total amount of time spent on the current task up to the determined stage using data from the activity database server; and 

calculating the amount of time required to complete the current task based on the weighted arithmetic mean and the total amount time spent on the current task up to the determined stage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US Pub. No. 20170200133) in view of Brdiczka et al. (US Pub. No. 20110125547).

With respect to claim 1, Werner et al. teaches a computer-implemented method for estimating an amount of time spent on a current task and an amount of time required to complete the current task, the method comprising: 
determining, by a server communicatively coupled to a task database system and an activity database system, a stage that the current task has progressed to in a life cycle of the current task, wherein the life cycle of the current task includes a fixed number of predetermined stages (See Werner et al. Paragraph 18 “current progress towards accomplishment” and Paragraph 69 “determine a prediction for when event A 404A will be completed based on the mean completion time for a user's past events similar to event A 404A and/or a user's colleagues' events similar to event A 404A” and Paragraph 35 “cloud”); 
identifying a plurality of completed tasks from the task database system, wherein each of the plurality of completed tasks shares one or more characteristics with the current task; for each of the plurality of completed tasks, calculating a similarity score representing a similarity between the completed task and the current task using a predetermined algorithm, and calculating a time ratio of a first amount of time over a second amount of time, wherein the first amount of time represents time spent on the completed task after a stage corresponding to the determined stage on the current task, wherein the second amount of time represents time spent on the completed task before the corresponding stage, and wherein each of the first amount of time and the second amount of time is calculated based on user activity data retrieved by the server from the activity database system, wherein the user activity data includes activity data associated with a plurality of users when performing the plurality of completed tasks (“current progress towards accomplishment, the average pace towards achievement--or any combination thereof--of aspirational workflow items 102 set according to the inputs”); 
calculating a total amount of time spent on the current task up to the determined stage using data from the activity database system (See Werner et al. Paragraph 18 “current progress towards accomplishment”). 	Werner et al. does not disclose a ratio.
However, Brdiczka et al. teaches calculating the amount of time required to complete the current task based on the similarity score, the time ratio, and the total amount time spent on the current task up to the determined stage (See Brdiczka et al. Paragraph 36 “ratio”).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Werner et al. (contextual task management) and Brdiczka et al. (temporal work patterns).  This would have facilitated work environment monitoring.  See Brdiczka et al. Paragraphs 4-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: task management.  The close relation between both of the references highly suggest an expectation of success.

The Werner et al. reference as modified by Brdiczka et al. teaches all the limitations of claim 1.  Regarding claim 2, Werner et al. teaches the method of claim 1, wherein the time required to complete the current task is calculated as a product of the total amount time spent on the current task up to the determined stage and an arithmetic mean determined based on the time ratios and the similarity score See Werner et al. Paragraph 69 “management system 100 may analyze the mean, median, mode, frequency--or any combination thereof”).

The Werner et al. reference as modified by Brdiczka et al. teaches all the limitations of claim 2.  Regarding claim 3, Werner et al. teaches the method of claim 2, wherein the arithmetic mean is a weighted arithmetic mean of the time ratios using the similarity scores as weights (See Brdiczka et al. Paragraph 36 “ratio”).

The Werner et al. reference as modified by Brdiczka et al. teaches all the limitations of claim 1.  Regarding claim 4, Werner et al. teaches the method of claim 1, wherein the user activity data include emails sent or received, phone calls, and meetings (See Werner et al. Paragraph 76 “email” & Paragraph 77 ”meeting”).

	The Werner et al. reference as modified by Brdiczka et al. teaches all the limitations of claim 41.  Regarding claim 5, Werner et al. teaches the method of claim 4, wherein the first amount of time, the second amount of time, and the total amount of time spent on the current task up to the determined stage are calculated using at least one of a duration of each phone call, a duration of each meeting, or an estimated duration of time spent on each email sent or received (See Werner et al. Paragraph 26 “an upcoming meeting may be discussed via a phone call, an e-mail, and an instant messaging chat. Task management system 100 may join these separate information threads together to form a more complete understanding of the user's workflow items 102”).
	The Werner et al. reference as modified by Brdiczka et al. teaches all the limitations of claim 5.  Regarding claim 6, Werner et al. teaches the method of claim 5, wherein the duration of time spent on each email sent is estimated based on a predetermined time writing a predetermined number of words (See Werner et al. Paragraph 61 “predictions 408 may include a user's colleague's contextual data for similar events, the priority of the event, the progress of the event, or any combination thereof”).
	The Werner et al. reference as modified by Brdiczka et al. teaches all the limitations of claim 5.  Regarding claim 7, Werner et al. teaches the method of claim 5, wherein the duration of time spent on each email received is estimated based on a predetermined time reading a predetermined number of words See Werner et al. Paragraph 61 “predictions 408 may include a user's colleague's contextual data for similar events, the priority of the event, the progress of the event, or any combination thereof”).
	The Werner et al. reference as modified by Brdiczka et al. teaches all the limitations of claim 1.  Regarding claim 8, Werner et al. teaches the method of claim 1, wherein the one or more characteristics shared between the current task and each of the plurality of completed tasks include one or more of a task value, a task originating region, or a task product mix (See Werner et al. Paragraph 23 “contextual information 104 may include information derived from one or more sensors that report on the environmental conditions of a user's physical environment. These environmental conditions may include, for example, ambient light, weather, temperature, humidity, office location, geographical location, or any combination thereof” & Paragraph 91 “The task management system 100 can be used to tracking the emotional state of a user biometric data 308) as they use a product as part of performing workflow items 302”).

	The Werner et al. reference as modified by Brdiczka et al. teaches all the limitations of claim 1.  Regarding claim 9, Werner et al. teaches the method of claim 1, wherein the current task and each of the plurality of completed tasks include a same set of predetermined stages (See Werner et al. Paragraph 18 “a goal may include the total accomplishment, current progress towards accomplishment, the average pace towards achievement--or any combination thereof”).

	With respect to claim 10, Werner et al. teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for estimating an amount of time spent on a current task and an amount of time required to complete the current task, the operations comprising: 
determining, by a server communicatively coupled to a task database system and an activity database system, a stage that the current task has progressed to in a life cycle of the current task, wherein the life cycle of the current task includes a fixed number of predetermined stages (See Werner et al. Paragraph 18 “current progress towards accomplishment” and Paragraph 69 “determine a prediction for when event A 404A will be completed based on the mean completion time for a user's past events similar to event A 404A and/or a user's colleagues' events similar to event A 404A” and Paragraph 35 “cloud”); 
identifying a plurality of completed tasks from the task database system, wherein each of the plurality of completed tasks shares one or more characteristics with the current task; for each of the plurality of completed tasks, calculating a similarity score representing a similarity between the completed task and the current task using a predetermined algorithm, and calculating a time ratio of a first amount of time over a second amount of time, wherein the first amount of time represents time spent on the completed task after a stage corresponding to the determined stage on the current task, wherein the second amount of time represents time spent on the completed task before the corresponding stage, and wherein each of the first amount of time and the second amount of time is calculated based on user activity data retrieved by the server from the activity database system, wherein the user activity data includes activity data associated with a plurality of users when performing the plurality of completed tasks (“current progress towards accomplishment, the average pace towards achievement--or any combination thereof--of aspirational workflow items 102 set according to the inputs”); 
calculating a total amount of time spent on the current task up to the determined stage using data from the activity database system (See Werner et al. Paragraph 18 “current progress towards accomplishment”). 	Werner et al. does not disclose a ratio.
However, Brdiczka et al. teaches calculating the amount of time required to complete the current task based on the similarity score, the time ratio, and the total amount time spent on the current task up to the determined stage (See Brdiczka et al. Paragraph 36 “ratio”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Werner et al. (contextual task management) and Brdiczka et al. (temporal work patterns).  This would have facilitated work environment monitoring.  See Brdiczka et al. Paragraphs 4-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: task management.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 2, because claim 11 is substantially equivalent to claim 2.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 3, because claim 12 is substantially equivalent to claim 3.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 4, because claim 13 is substantially equivalent to claim 4.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 5, because claim 14 is substantially equivalent to claim 5.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 6, because claim 15 is substantially equivalent to claim 6.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 7, because claim 16 is substantially equivalent to claim 7.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 8, because claim 17 is substantially equivalent to claim 8.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 9, because claim 18 is substantially equivalent to claim 9.

	With respect to claim 19, Werner et al. teaches a data processing system, comprising: 
a processor (See Werner et al. Fig. 7); and 
a memory coupled to the processor to store instructions (See Werner et al. Fig. 7), which when executed by the processor, cause the processor to perform operations for estimating an amount of time spent on a current task and an amount of time required to complete the current task, the operations comprising:
determining, by a server communicatively coupled to a task database system and an activity database system, a stage that the current task has progressed to in a life cycle of the current task, wherein the life cycle of the current task includes a fixed number of predetermined stages (See Werner et al. Paragraph 18 “current progress towards accomplishment” and Paragraph 69 “determine a prediction for when event A 404A will be completed based on the mean completion time for a user's past events similar to event A 404A and/or a user's colleagues' events similar to event A 404A” and Paragraph 35 “cloud”); 
identifying a plurality of completed tasks from the task database system, wherein each of the plurality of completed tasks shares one or more characteristics with the current task; for each of the plurality of completed tasks, calculating a similarity score representing a similarity between the completed task and the current task using a predetermined algorithm, and calculating a time ratio of a first amount of time over a second amount of time, wherein the first amount of time represents time spent on the completed task after a stage corresponding to the determined stage on the current task, wherein the second amount of time represents time spent on the completed task before the corresponding stage, and wherein each of the first amount of time and the second amount of time is calculated based on user activity data retrieved by the server from the activity database system, wherein the user activity data includes activity data associated with a plurality of users when performing the plurality of completed tasks (“current progress towards accomplishment, the average pace towards achievement--or any combination thereof--of aspirational workflow items 102 set according to the inputs”); 
calculating a total amount of time spent on the current task up to the determined stage using data from the activity database system (See Werner et al. Paragraph 18 “current progress towards accomplishment”). 	Werner et al. does not disclose a ratio.
However, Brdiczka et al. teaches calculating the amount of time required to complete the current task based on the similarity score, the time ratio, and the total amount time spent on the current task up to the determined stage (See Brdiczka et al. Paragraph 36 “ratio”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Werner et al. (contextual task management) and Brdiczka et al. (temporal work patterns).  This would have facilitated work environment monitoring.  See Brdiczka et al. Paragraphs 4-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: task management.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 2, because claim 20 is substantially equivalent to claim 2.

With respect to claim 21, it is rejected on grounds corresponding to above rejected claim 3, because claim 21 is substantially equivalent to claim 3.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20170249574 is directed to SYSTEM FOR MONITORING OF WORKFLOWS CAPABLE OF AUTOMATIC TASK ALLOCATION AND MONITORING OF RESOURCES: [0085] he system 100 then displays this information to the user, and prompts the user to re-evaluate the time he has allotted for each item of the task to insure that the user has not provided any time estimates for the individual items that are unreasonably long or short. The system 100 further prompts the user to re-evaluate whether the time to complete the entire task is reasonable so that the deadline agreed to with the client can be met. In the preferred embodiment, the system 100 does not allow task creation without setting deadlines for completion of the task and each item of the task. In particular, the system 100 checks to ensure that a deadline is set for completion of the task and of each item of the task and does not permit the user to proceed with creating the task unless such deadlines have been provide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154